internal_revenue_service department of the treasury u i l p o box ben franklin station washington dc number release date cc dom p si 5-plr-122327-98 date date person to contact telephone number refer reply to legend partnership agency state project city general_partner a b c d plr-122327-98 e f g h i j k l m n o p q r s t u v w x y z aa bb plr-122327-98 cc dd dear this letter responds to your letter dated date that was submitted on behalf of agency and partnership requesting a letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts partnership represents that the facts are as follows facts partnership is a state limited_partnership that was formed on a for the purpose of building developing owning and operating a b unit apartment complex known as the project located in city all of the units in the project were intended for occupancy as low-income units within the meaning of sec_42 an application_for c low-income_housing tax_credits for the project was submitted to agency on d as reflected in the application the project originally was designed to consist of b residential units in e residential buildings and f common building the application further specified that the eligible_basis of the project would be dollar_figureg because h percent of the units were intended for rental to qualified low-income tenants the application specified that the qualified_basis of the project also would be dollar_figureg accordingly partnership requested a low-income_housing tax_credit allocation in the amount of dollar_figurei on j agency issued a revised commitment notice reserving low-income_housing tax_credits for the project in the amount of dollar_figurek the low-income_housing tax_credit percentage was fixed at l percent which reduced the allocation to dollar_figurem subsequent to submission of the low-income_housing tax_credit application on d the site was reconfigured to address various fire code limitations drainage and fire access land requirements the site plan for the project was finalized by the architect and called for the construction of n residential buildings consisting of b units and f common building partnership submitted a carryover allocation form on o to agency showing that it would have an accumulated basis in the project as of p equal to at least dollar_figureq representing approximately r percent of the reasonably anticipated total basis in the project of dollar_figures nothing in the carryover allocation form or in any other material submitted to agency at that time in any way indicated that the number of buildings in the project had changed although partnership was aware in t that the finalized plans called for the project to have n residential buildings the preparer of partnership’s carryover allocation form however was unaware of this change and believed that the plr-122327-98 project was to consist of e residential buildings and completed the carryover allocation form accordingly the change in the configuration of the project was made prior to p agency signed the carryover allocation of c tax_credit authority on u the carryover allocation was a project-based allocation identifying a lump-sum of dollar_figurem the carryover qualification worksheet however identified the number of residential buildings in the project as e because agency was not informed of the change in the number of buildings prior to the date on which the carryover allocation was issued and thus only e building identification numbers bins were issued for the project in v after reviewing the application files in preparation for supplying the final cost certification forms and other information necessary to obtain forms low-income_housing_credit allocation certification partnership discovered the error in the c carryover allocation and began discussions with agency on the need for a private_letter_ruling partnership then began to assemble the information necessary to request a private_letter_ruling and submitted a draft request to agency for review counsel for general_partner began preparing a draft private_letter_ruling in early w and submitted a draft to general_partner on x requesting additional information for months thereafter counsel tried repeatedly to complete the private_letter_ruling but was unsuccessful in obtaining sufficient information from general_partner to do so in early y the limited_partner began negotiations with general_partner to remove general_partner from partnership removal was effective z the project was completed and all buildings were placed_in_service from aa through bb on cc partnership submitted a cost certification including a project cost schedule and n individual building cost certification forms to agency however partnership requires issuance of additional bins before the forms can be issued by agency in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the carryover allocation for the project and the fact that the project had n residential buildings rather than e would not have affected a the amount of low-income_housing tax_credit allocated to the project b the ranking of the project in agency's c allocation round or c any other aspect of the carryover allocation for the project ruling requested agency and partnership request a ruling that agency can amend the c carryover allocation to include dd additional bins for each of the additional residential buildings in the project pursuant to sec_42 of the code and b of the regulations as required by sec_1_42-13 agency and partnership hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted plr-122327-98 law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1 b however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case partnership committed an administrative omission when it failed to inform agency that the number of residential buildings in the project had changed from e to n buildings before the c carryover allocation was issued this omission did not result from a misinterpretation of the applicable rules and regulations under sec_42 however the omission did result in a document ie c carryover allocation that did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to make a project-based allocation to the project and not to a specific building in the project further the change does not affect the housing_credit_dollar_amount allocated to the project nor the ranking of the project in agency's c allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative omission occurred in this situation under the represented facts the c carryover allocation is the credit allocating document under b iii a the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the e buildings that received bins based solely on the representations and the relevant law and regulations set forth above we rule as follows partnership committed an administrative omission when it failed to inform agency that the number of buildings in the project had increased as a result of the change in site plan because of this administrative omission the c carryover allocation inaccurately reflects the intent of agency and partnership at the time the c carryover allocation was executed agency and partnership requested approval to correct the administrative omission within a reasonable period of time after agency became aware of the administrative omission and plr-122327-98 agency will issue bins to the dd residential buildings added to the project under the revised site plan to correct this administrative omission agency must do the following amend the c carryover allocation to include bins for the dd buildings added to the project on the amended c carryover allocation agency should indicate that it is making the correction under sec_1 b and attach a copy of the amended c carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for c and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project's costs included in eligible_basis in accordance with the powers of attorney filed with this request we are sending copies of this letter_ruling to agency’s first and second authorized representatives partnership and partnership’s first authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours susan reaman susan reaman chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
